Exhibit 10.3

TRANSITION SERVICES AGREEMENT

BETWEEN

TRIMAS CORPORATION

AND

HORIZON GLOBAL CORPORATION

Dated June 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I          DEFINITIONS

     1   

Section 1.1

 

Definitions

     1   

ARTICLE II         PERFORMANCE AND SERVICES

     3   

Section 2.1

 

General

     3   

Section 2.2

 

Additional Services

     4   

Section 2.3

 

Service Requests

     4   

Section 2.4

 

Access

     5   

Section 2.5

 

Books and Records; Retention and Transfer of Materials and Service Recipient
Data

     5   

ARTICLE III       SERVICE QUALITY; INDEPENDENT CONTRACTOR

     6   

Section 3.1

 

Service Quality

     6   

Section 3.2

 

Independent Contractor; Assets

     7   

Section 3.3

 

Uses of Services

     7   

Section 3.4

 

Transition of Responsibilities

     7   

Section 3.5

 

Disclaimer of Warranties: Force Majeure

     7   

ARTICLE IV       FEES; PAYMENT

     8   

Section 4.1

 

Fees

     8   

Section 4.2

 

Taxes

     8   

Section 4.3

 

Invoices and Payment

     9   

Section 4.4

 

Timing of Payment; No Offsets

     9   

Section 4.5

 

Non-Payment

     9   

Section 4.6

 

Payment Disputes

     9   

ARTICLE V         CONFIDENTIALITY

     10   

Section 5.1

 

Confidentiality

     10   

Section 5.2

 

Security

     10   

ARTICLE VI       TERMINATION

     11   

Section 6.1

 

Term

     11   

Section 6.2

 

Option to Extend Term

     11   

Section 6.3

 

Partial Termination

     11   

Section 6.4

 

Termination of Entire Agreement

     12   

Section 6.5

 

Procedures on Termination

     12   

Section 6.6

 

Effect of Termination

     12   



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VII     INDEMNIFICATION AND DISPUTE RESOLUTION

     13   

Section 7.1

 

Limitation of Liability

     13   

Section 7.2

 

Indemnification by Horizon

     13   

Section 7.3

 

Indemnification by TriMas

     13   

Section 7.4

 

Exclusive Remedy

     14   

Section 7.5

 

Risk Allocation

     14   

Section 7.6

 

Indemnification Procedures

     14   

Section 7.7

 

Express Negligence

     14   

Section 7.8

 

Dispute Resolution

     14   

ARTICLE VIII    MISCELLANEOUS

     15   

Section 8.1

 

Amendment and Modification

     15   

Section 8.2

 

Waiver

     15   

Section 8.3

 

Notices

     15   

Section 8.4

 

Entire Agreement

     15   

Section 8.5

 

No Third-Party Beneficiaries

     16   

Section 8.6

 

Governing Law

     16   

Section 8.7

 

Assignment

     16   

Section 8.8

 

Severability

     16   

Section 8.9

 

Execution in Counterparts

     16   

Section 8.10

 

Rules of Construction

     16   

Section 8.11

 

Successors and Assigns

     17   

Section 8.12

 

Performance

     17   

Section 8.13

 

No Public Announcement

     17   

ANNEXES

    

Annex A

 

Authorized Representatives

  

 

-ii-



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT dated June 30, 2015 (this “Agreement”), is
between TriMas Corporation, a Delaware corporation (“TriMas”), and Horizon
Global Corporation, a Delaware corporation (“Horizon”). TriMas and Horizon are
sometimes referred to herein individually as a “Party”, and collectively as the
“Parties”.

RECITALS

A. Horizon and TriMas are Parties to that certain Separation and Distribution
Agreement dated as of even date herewith (the “Separation Agreement”).

B. Pursuant to the Separation Agreement, the Parties agreed to separate TriMas
into two publicly traded companies (1) TriMas, which will continue to own and
conduct, directly and indirectly, the TriMas Business and (2) Horizon which will
own and conduct, directly and indirectly, the Horizon Business (the
“Separation”).

C. In connection with the transactions contemplated by the Separation Agreement
and in order to ensure a smooth transition following the Separation, each Party
desires that the other Party provide, or cause its Affiliates or contractors to
provide, certain transition services.

D. It is the intent of the Parties that the Services be provided at cost, and
therefore, the Fees as mutually agreed by the Parties have been or will be
calculated to reflect costs.

In consideration of the forgoing and the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Unless otherwise defined herein, each capitalized term
will have the meaning specified for such term in the Separation Agreement. As
used in this Agreement:

“Additional Services” means the Additional TriMas Services or the Additional
Horizon Services, individually, or the Additional TriMas Services and the
Additional Horizon Services, collectively, as the context may indicate. Any
Additional Services provided pursuant to this Agreement will be deemed to be
“Services” under this Agreement.

“Additional TriMas Service” has the meaning set forth in Section 2.2(a).

“Additional Horizon Service” has the meaning set forth in Section 2.2(b).



--------------------------------------------------------------------------------

“Agreement” has the meaning set forth in the Preamble.

“Authorized Representative” means, for each Party, any of the individuals listed
on Annex A under the name of such Party.

“Availed Party” has the meaning set forth in Section 5.2(a).

“Fees” means the fees for a particular Service as mutually agreed between the
Parties.

“Force Majeure Events” has the meaning set forth in Section 3.5(b).

“Horizon” has the meaning set forth in the Preamble.

“Horizon Services” means the Services mutually agreed between the Parties to be
provided by Horizon or any of its Subsidiaries to TriMas and/or its Subsidiaries
pursuant to this Agreement.

“Materials” has the meaning set forth in Section 2.5(a).

“Partial Termination” has the meaning set forth in the Section 6.3(a).

“Party” has the meaning set forth in the Preamble.

“Payment Due Date” has the meaning set forth in Section 4.4.

“Prime Rate” has the meaning set forth in Section 4.4.

“Safety and Security Policies” has the meaning set forth in Section 5.2(a).

“Separation” has the meaning set forth in the Recitals.

“Separation Agreement” has the meaning set forth in the Recitals.

“Service Provider” means (a) in the case of TriMas Services, TriMas or any of
its Subsidiaries providing a TriMas Service hereunder, or (b) in the case of
Horizon Services, Horizon or any of its Subsidiaries providing a Horizon Service
hereunder.

“Service Recipient” means (a) in the case of TriMas Services, Horizon or any of
its Subsidiaries receiving a TriMas Service hereunder, or (b) in the case of
Horizon Services, TriMas or any of its Subsidiaries receiving a Horizon Service.

“Service Recipient Data” means all of the data and information owned and
provided solely by the Service Recipient, or created by the Service Provider
solely on behalf, or for the benefit, of the Service Recipient (including any
such data and information created by the Service Provider or the Service
Recipient using the Service Provider’s computer systems or software) in relation
to the provision of the Services.

 

-2-



--------------------------------------------------------------------------------

“Service Term” means the term for a particular Service as mutually agreed
between the Parties.

“Services” means the TriMas Services or the Horizon Services, individually, or
the TriMas Services and the Horizon Services, collectively, as the context may
indicate.

“Systems” has the meaning set forth in Section 5.2(a).

“Term” has the meaning set forth in Section 6.1.

“Term Extension” has the meaning set forth in Section 6.2.

“TriMas” has the meaning set forth in the Preamble.

“TriMas Services” means the Services mutually agreed between the Parties to be
provided by TriMas or any of its Subsidiaries to Horizon and/or its Subsidiaries
pursuant to this Agreement.

ARTICLE II

PERFORMANCE AND SERVICES

Section 2.1 General.

(a) During the Term, and subject to the terms and conditions of this Agreement,
TriMas will use commercially reasonable efforts to provide, or cause to be
provided, the TriMas Services to Horizon and its Subsidiaries. The applicable
Fee for each TriMas Service will be the specified Fee for such TriMas Service as
mutually agreed by the Parties and the applicable Service Term for each TriMas
Service will be the specified Service Term for such TriMas Service as mutually
agreed by the Parties, in each case, subject to adjustment for each Term
Extension as provided in Section 6.2. Notwithstanding anything to the contrary
contained herein, TriMas will have no obligation under this Agreement to:
(i) operate the Horizon Business or any portion thereof (it being acknowledged
and agreed by TriMas and Horizon that providing the TriMas Services will not be
deemed to be operating the Horizon Business or any portion thereof);
(ii) advance funds or extend credit to Horizon; (iii) hire new employees for the
purpose of providing the TriMas Services; (iv) provide TriMas Services to any
Person other than Horizon Entities; or (v) implement systems, processes,
technologies, plans or initiatives developed, acquired or utilized by TriMas
whether before or after the Distribution Date.

(b) During the Term, and subject to the terms and conditions of this Agreement,
Horizon will use commercially reasonable efforts to provide, or cause to be
provided, the Horizon Services to TriMas and the other TriMas Entities. The
applicable Fee for each Horizon Service will be the specified Fee for such
Horizon Service as mutually agreed by the Parties, and the applicable Service
Term for each Horizon Service will be the specified Service Term for such
Horizon Service as mutually agreed by the Parties, in each case, subject to
adjustment for each Term Extension as provided in Section 6.2. Notwithstanding
anything to the contrary contained herein, Horizon will

 

-3-



--------------------------------------------------------------------------------

have no obligation under this Agreement to: (i) operate the TriMas Business or
any portion thereof (it being acknowledged and agreed by TriMas and Horizon that
providing the Horizon Services will not be deemed to be operating the TriMas
Business or any portion thereof); (ii) advance funds or extend credit to TriMas;
(iii) hire new employees for the purpose of providing the Horizon Services;
(iv) provide Horizon Services to any Person other than TriMas Entities; or
(v) implement systems, processes, technologies, plans or initiatives developed,
acquired or utilized by Horizon whether before or after the Distribution Date.

(c) Notwithstanding anything to the contrary in this Agreement, neither TriMas
nor Horizon (nor any of their respective Subsidiaries) will be required to
perform Services hereunder or take any actions relating thereto that conflict
with or violate any applicable Law, contract, license, sublicense,
authorization, certification or permit.

Section 2.2 Additional Services.

(a) If Horizon reasonably determines that additional transition services (not
previously agreed by the Parties) of the type previously provided by the TriMas
Group to the Horizon Business are necessary to conduct the Horizon Business, and
Horizon or its Subsidiaries are not able to provide such services to the Horizon
Business, then Horizon may provide written notice thereof to TriMas. Upon
receipt of such notice by TriMas, if TriMas is willing, in its sole discretion,
to provide such additional service during the Term, the Parties will negotiate
in good faith the terms of such additional service (each such service an
“Additional TriMas Service”), the terms and conditions for the provision of such
Additional TriMas Service and the Fees payable by Horizon for such Additional
TriMas Service, such Fees to be determined on an arm’s-length basis with the
intent that they reflect costs.

(b) If TriMas reasonably determines that additional transition Services (not
previously agreed by the Parties) of the type previously provided by the Horizon
Group to the TriMas Business are necessary to conduct the TriMas Business, and
TriMas or its Subsidiaries are not able to provide such services to the TriMas
Business, then TriMas may provide written notice thereof to Horizon. Upon
receipt of such notice by Horizon, if Horizon is willing, in its sole
discretion, to provide such additional service during the Term, the Parties will
negotiate in good faith the terms of such additional service (each such service
an “Additional Horizon Service”), the terms and conditions for the provision of
such Additional Horizon Service and the Fees payable by TriMas for such
Additional Horizon Service, such Fees to be determined on an arm’s-length basis
with the intent that they reflect costs.

Section 2.3 Service Requests. Any requests by a Party to the other Party
regarding the Services or any modification or alteration to the provision of the
Services must be made by an Authorized Representative (it being understood that
the receiving Party will not be obligated to agree to any modification or
alteration requested thereby). Notwithstanding anything to the contrary
hereunder, each Party may avail itself of the remedies set forth in Section 6.4
without fulfilling the notice requirements of this Section 2.3.

 

-4-



--------------------------------------------------------------------------------

Section 2.4 Access.

(a) Subject to Section 5.2, Horizon, at the reasonable request of TriMas, will
make available on a timely basis to TriMas all information reasonably requested
by TriMas to enable it to provide the TriMas Services. Horizon will give TriMas
and its Affiliates, employees, agents and representatives, as reasonably
requested by TriMas, reasonable access, during regular business hours and at
such other times as are reasonably required, to the premises of the Horizon
Business for the purposes of providing the TriMas Services.

(b) Subject to Section 5.2, TriMas, at the reasonable request of Horizon, will
make available on a timely basis to Horizon all information reasonably requested
by Horizon to enable it to provide the Horizon Services. TriMas will give
Horizon and its Affiliates, employees, agents and representatives, as reasonably
requested by Horizon, reasonable access, during regular business hours and at
such other times as are reasonably required, to the premises of the TriMas
Business for the purposes of providing the Horizon Services.

Section 2.5 Books and Records; Retention and Transfer of Materials and Service
Recipient Data.

(a) For a period of 12 months following termination of this Agreement, the
Service Provider will retain all books, records, files, databases or computer
software or hardware (including current and archived copies of computer files)
(the “Materials”) with respect to matters relating to the Services provided to
the Service Recipient hereunder that are in a form and contain a level of detail
substantially consistent with the records retention policies of the Service
Provider prior to the Distribution Date (unless any such Materials have been
delivered to the Service Recipient or the Service Recipient otherwise has a copy
of such Materials). The Service Provider will make such Materials available to
the Service Recipient for its review, upon reasonable notice, at the Service
Recipient’s expense, during regular business hours, including in order to verify
disputed charges under Section 4.6. If at any time during the 12-month period
following the termination of this Agreement, the Service Recipient reasonably
requests in writing that certain Materials be delivered to the Service
Recipient, the Service Provider promptly will arrange for the delivery of the
requested Materials in a form reasonably requested by the Service Recipient to a
location specified by, and at the expense of, the Service Recipient. As promptly
as practicable following the expiration of the Service Term (or earlier
termination pursuant to Section 6.3) of a Service, the Service Provider will use
commercially reasonable efforts to furnish to the Service Recipient, and assist
in the transition of Materials belonging to the Service Recipient and relating
to such Service as clearly identified by the Service Recipient.

(b) The Service Recipient Data will be and will remain the property of the
Service Recipient. The Service Provider will use the Service Recipient Data
solely to provide the Services to the Service Recipient as set forth herein and
for no other purpose whatsoever. During the Term, the Service Provider will, to
the extent reasonably practicable, promptly provide the Service Recipient Data
to the Service

 

-5-



--------------------------------------------------------------------------------

Recipient upon the Service Recipient’s reasonable request and at the Service
Recipient’s expense. As promptly as practicable following the termination or
expiration of this Agreement for any reason, the Service Provider will use
commercially reasonable efforts to deliver to the Service Recipient or destroy
(and certify such destruction in writing if so requested by the Service
Recipient), at Service Recipient’s option, all Service Recipient Data; provided,
however, that the Service Provider will not be required to erase or destroy
Service Recipient Data included in computer files stored securely by the Service
Provider that are created during automatic system backups.

(c) Notwithstanding anything herein to the contrary, and subject to Section 5.1,
the Service Provider may retain copies of the Materials and the Service
Recipient Data in accordance with policies and procedures implemented by the
Service Provider to comply with applicable Law, professional standards or
reasonable business practice, including document retention policies as in effect
from time to time and in accordance with past practices. Each Party will use
commercially reasonable efforts to provide the other Party with notice of
material modifications to its record retention policies in a timely manner.

ARTICLE III

SERVICE QUALITY; INDEPENDENT CONTRACTOR

Section 3.1 Service Quality.

(a) The Service Provider will perform the Services in a manner and quality that
is substantially consistent with the Party’s past practice (including as to
quantity) in performing the Services for the Business, and in any event in
compliance with any terms or service levels mutually agreed by the Parties. The
Service Recipient will use the Services in substantially the same manner and on
substantially the same scale as they were used by such Party and its Affiliates
in the past practice of the Business, prior to the Distribution Date.

(b) Each Party acknowledges and agrees that certain of the Services to be
provided under this Agreement have been, and will continue to be provided (in
accordance with this Agreement) to the TriMas Business or the Horizon Business,
as applicable, by Third Parties designated by the Party responsible for
providing such Services hereunder. To the extent so provided, the Party
responsible for providing such Services will use commercially reasonable efforts
to (i) cause such Third Parties to provide such Services under this Agreement
and/or (ii) enable the Party seeking the benefit of such Services and its
Subsidiaries to avail itself of such Services; provided, however, that if any
such Third Party is unable or unwilling to provide any such Services, the
Parties agree to use their commercially reasonable efforts to determine the
manner, if any, in which such Services can best be provided (it being
acknowledged and agreed that any costs or expenses to be incurred in connection
with obtaining a Third Party to provide any such Services will be paid by the
Party to which such Services are provided; provided that the Party responsible
for providing such Services will use commercially reasonable efforts to
communicate the costs or expenses expected to be incurred in advance of
incurring such costs or expenses).

 

-6-



--------------------------------------------------------------------------------

Section 3.2 Independent Contractor; Assets.

(a) The Parties are independent contractors. All employees and representatives
of a Party and any of its Subsidiaries involved in providing Services will be
under the exclusive direction, control and supervision of the Party or its
Subsidiaries (or their subcontractors) providing such Services, and not of the
Service Recipient. The Party or its Subsidiaries (or their subcontractors)
providing the Services will be solely responsible for compensation of its
employees, and for all withholding, employment or payroll taxes, unemployment
insurance, workers’ compensation, and any other insurance and fringe benefits
with respect to such employees. The Party or its Subsidiaries (or their
subcontractors) providing the Services will have the exclusive right to hire and
fire any of its employees in accordance with applicable Law. The Service
Recipient will have no right to direct and control any of the employees or
representatives of the Party or its Subsidiaries (or their subcontractors)
providing such Services.

(b) All procedures, methods, systems, strategies, tools, equipment, facilities
and other resources used by a Party, any of its Subsidiaries or any Third Party
service provider in connection with the provision of the Services hereunder will
remain the property of such Party, its Subsidiaries or such service providers
and, except as otherwise provided herein, will at all times be under the sole
direction and control of such Party, its Subsidiaries or such Third Party
service provider. No license under any patents, know-how, trade secrets,
copyrights or other rights is granted by this Agreement or any disclosure in
connection with this Agreement by either Party.

Section 3.3 Uses of Services. The Service Provider will be required to provide
the Services only to the Service Recipient and the Service Recipient’s
Subsidiaries in connection with the Service Recipient’s operation of the
Business. The Service Recipient may not resell any Services to any Person
whatsoever or permit the use of such Services by any Person other than in
connection with the operation of the Business in the ordinary course of
business.

Section 3.4 Transition of Responsibilities. Each Party agrees to use
commercially reasonable efforts to reduce or eliminate its and its Subsidiaries’
dependence on each Service as soon as is reasonably practicable. Each Party
agrees to cooperate with the other Party to facilitate the smooth transition of
the Services being provided to the Service Recipient by the Service Provider.

Section 3.5 Disclaimer of Warranties: Force Majeure.

(a) Except as expressly set forth in this Agreement: (i) each Party acknowledges
and agrees that the other Party makes no warranties of any kind with respect to
the Services to be provided hereunder; and (ii) each Party hereby expressly
disclaims all warranties with respect to the Services to be provided hereunder,
as further set forth immediately below.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE SERVICES TO BE PROVIDED
UNDER THIS AGREEMENT WILL BE PROVIDED AS-IS, WHERE-IS, WITH ALL FAULTS, AND
WITHOUT WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF
NON-INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY
TO ANY REPRESENTATION OR DESCRIPTION, TITLE OR ANY OTHER WARRANTY WHATSOEVER.

 

-7-



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in this Agreement, the
obligations of the Parties under this Agreement with respect to any Service
shall be suspended during the period and to the extent that such Party as
Service Provider is prevented or hindered from providing such Service, or such
Party as Service Recipient is prevented or hindered from receiving such Service,
due to any event that is beyond such Party’s reasonable control (such events,
“Interruption Events”), including any Law or act of any Governmental Authority,
riot, war, invasion, civil unrest, terrorism, insurrection or other hostilities,
embargo, blockade, fuel or energy shortage, equipment breakdowns, power failure,
pandemic, epidemic, explosion, fire, flood, earthquake or act of God, strikes,
lockouts, labor shortages, or other industrial disturbances failure of a Third
Party to satisfy its contractual obligations, or any other similar event;
provided, however, that the affected Party promptly notifies the other Party, in
writing, upon learning of the occurrence of the Interruption Event. Subject to
compliance with the foregoing, a Party’s obligations hereunder will be postponed
for such time as its performance is suspended or delayed on account of the
Interruption Event and, upon the cessation of the Interruption Event, such Party
will use commercially reasonable efforts to resume promptly its performance
hereunder.

ARTICLE IV

FEES; PAYMENT

Section 4.1 Fees. The Service Recipient will pay the Service Provider the Fees,
as mutually agreed by the Parties, for the Services provided by such Service
Provider under this Agreement. The Fees for any Service are subject to
adjustment for each Term Extension as provided in Section 6.2.

Section 4.2 Taxes. To the extent required or permitted by applicable Law, there
will be added to any Fees due under this Agreement, and each Party agrees to pay
to the other, amounts equal to any taxes, however designated or levied, based
upon such Fees, or upon this Agreement or the Services provided under this
Agreement, or their use, including state and local privilege or excise taxes
based on gross revenue and any taxes or amounts in lieu thereof paid or payable
by the Service Provider hereunder. In the event taxes are not added to an
invoice from the Service Provider hereunder, the Service Recipient is
responsible to remit to the appropriate tax jurisdiction any additional amounts
due including tax, interest and penalty. The Parties will cooperate with each
other to minimize any of these taxes to the extent reasonable. If additional
amounts are determined to be due on the Services provided hereunder as a result
of an audit by a tax jurisdiction, the Service Recipient hereunder agrees to
reimburse the Service Provider for the additional amounts due including tax,
interest and penalty. The Party

 

-8-



--------------------------------------------------------------------------------

obligated to make such reimbursement will have the right to contest the
assessment with the tax jurisdiction at its own expense. The Service Provider
hereunder will be responsible for penalty or interest associated with its
failure to remit invoiced taxes. The Parties further agree that, notwithstanding
the foregoing, neither Party will be required to pay any franchise taxes, taxes
based on the income of the other Party or personal property taxes on property
owned or leased by a Party and used by such Party to provide Services.
Notwithstanding anything else in this Agreement to the contrary, the obligations
of this Section 4.2 will remain in effect until the expiration of the relevant
statutes of limitation.

Section 4.3 Invoices and Payment. Unless otherwise agreed by the Parties in
connection with a Service, within five days following the end of each month
during the Term (or within five days after receipt of a Third Party supplier’s
invoice in the case of Services that are provided by a Third Party supplier),
the Service Provider will submit to the Service Recipient for payment a written
statement of amounts due under this Agreement for such month. The statement will
set forth the Fees, in the aggregate and itemized based on the descriptions of
the Services as mutually agreed by the Parties. Each statement will specify the
nature of any amounts due for any Fees and will contain reasonably satisfactory
documentation in support of such amounts as specified therein and such other
supporting detail as the Service Recipient may reasonably require to validate
such amounts due.

Section 4.4 Timing of Payment; No Offsets. Unless otherwise agreed by the
Parties in connection with a Service, each Party will pay all amounts due
pursuant to this Agreement no later than 30 days following the end of each month
during the Term (or, in the case of Services that are provided by a Third Party
supplier, no later than 30 days following the end of the billing period for such
Services) (the “Payment Due Date”). Neither Party will offset any amounts owing
to it by the other Party or any of its Subsidiaries against amounts payable by
such Party hereunder or any other agreement or arrangement. All timely payments
under this Agreement will be made without early payment discount.

Section 4.5 Non-Payment. If either Party fails to pay the full amount of any
invoice by the Payment Due Date, such failure will be considered a material
default under this Agreement. The remedies provided to each Party by
this Section 4.5 and by Section 6.4 will be cumulative with respect to any other
applicable provisions of this Agreement. Payments made after the date they are
due will bear interest at an annual rate equal to that announced publicly by The
Wall Street Journal as its prime rate (the “Prime Rate”) plus 2.0% (compounded
monthly).

Section 4.6 Payment Disputes. The Service Recipient may object to any amounts
for any Service invoiced to it at any time before, at the time of, or after
payment is made, provided such objection is made in writing to the Service
Provider within 60 days following the end of the Term. The Service Recipient
will timely pay the disputed items in full while resolution of the dispute is
pending; provided, however, that the Service Provider will pay interest at an
annual rate equal to the Prime Rate plus 2.0% (compounded monthly) on any
amounts it is required to return to the Service

 

-9-



--------------------------------------------------------------------------------

Recipient upon resolution of the dispute. Payment of any amount will not
constitute approval thereof. Any dispute under this Section 4.6 will be resolved
in accordance with the provisions of Section 7.8.

ARTICLE V

CONFIDENTIALITY

Section 5.1 Confidentiality. Each Party agrees that the specific terms and
conditions of this Agreement and any information, Service Recipient Data and
Materials conveyed or otherwise received by or on behalf of a Party in
conjunction herewith are confidential and are subject to the terms of the
confidentiality provisions set forth in Section 7.7 of the Separation Agreement.

Section 5.2 Security.

(a) If either Party (including its Affiliates and their employees, authorized
agents and subcontractors) is given access to the other Party’s computer systems
or software (collectively, “Systems”), premises, equipment, facilities or data
in connection with the Transition Services, the Party given access (the “Availed
Party”) will comply with (and will cause its Affiliates, and their employees,
authorized agents and subcontractors to comply with) all of the other Party’s
policies and procedures in relation to the use and access of the other Party’s
Systems, premises, equipment, facilities or data (collectively, “Safety and
Security Policies”), and will not tamper with, compromise or circumvent any
safety, security or audit measures employed by such other Party. The Availed
Party will access and use only those Systems, premises, equipment, facilities
and data of the other Party for which it has been granted the right to access
and use.

(b) Each Party will use commercially reasonable efforts to ensure that only
those of its personnel who are specifically authorized to have access to the
Systems, premises, equipment, facilities and data of the other Party gain such
access, and use commercially reasonable efforts to prevent unauthorized access,
use, destruction, alteration or loss of such Systems, premises, equipment,
facilities or data (including, in each case, any information contained therein),
including notifying its personnel of the restrictions set forth in this
Agreement and of the Safety and Security Policies.

(c) If, at any time, the Availed Party determines that any of its personnel has
sought to circumvent, or has circumvented, the Safety and Security Policies,
that any unauthorized Availed Party personnel has accessed the Systems,
premises, equipment, facilities or data, or that any of its personnel has
engaged in activities that may lead to the unauthorized access, use,
destruction, alteration or loss of, or damage to, premises, facilities,
equipment, data, information or software of the other Party, the Availed Party
will promptly terminate any such person’s access to the Systems, premises,
equipment, facilities or data and promptly notify the other Party. In addition,
such other Party will have the right to deny personnel of the Availed Party
access to its Systems, premises, equipment, facilities or data upon notice to
the Availed Party in the event that the other Party reasonably believes that
such personnel have engaged in any of the activities set forth above in this
Section 5.2(c) or otherwise pose a security concern. The Availed

 

-10-



--------------------------------------------------------------------------------

Party will use commercially reasonable efforts to cooperate with the other Party
in investigating any apparent unauthorized access to such other Party’s Systems,
premises, equipment, facilities or data.

(d) If any Systems, premises, equipment or facilities of a Party are damaged
(ordinary wear and tear excepted) due to the conduct of the Availed Party or any
of its Affiliates, or their employees, authorized agents or subcontractors, the
Availed Party will be liable to the other Party for all costs associated with
such damage, to the extent such costs exceed any available insurance proceeds.

ARTICLE VI

TERMINATION

Section 6.1 Term. The term of this Agreement (the “Term”) will commence on the
Distribution Date and end on the earliest to occur of (a) December 31, 2016,
subject to Section 6.2, (b) the date on which the provision of all Services has
been terminated by the Parties pursuant to Section 6.3 and (c) the date this
Agreement is terminated pursuant to Section 6.4.

Section 6.2 Option to Extend Term. Upon written request from the Service
Recipient delivered to the Service Provider no later than 30 days (or such other
time mutually agreed by the Parties with respect to such Service), prior to the
end of the Service Term for such Service, the Parties will extend the Service
Term of such Service for such period mutually agreed by the Parties with respect
to such Service, on the terms and conditions contained in this Agreement (such
extension, a “Term Extension”). In the event a Term Extension for a Service
would exceed the Term of this Agreement, the Term of this Agreement will be
extended for the duration of the Term Extension. The Parties agree that, during
the Term Extension for a Service, unless otherwise mutually agreed by the
Parties with respect to such Service, the Fees for such Service will be
increased by an additional 25% of the Fee for such Service.

Section 6.3 Partial Termination.

(a) The Service Recipient will provide no less than 30 days written notice
(unless a shorter time is mutually agreed upon by the Parties or unless
otherwise mutually agreed by the Parties with respect to a Service) to the
Service Provider of any Services that, prior to the expiration of the Service
Term or Term Extension, are no longer needed from the Service Provider, in which
case this Agreement will terminate as to such Services (a “Partial
Termination”). The Parties will mutually agree as to the effective date of any
Partial Termination.

(b) In the event of any termination prior to the scheduled expiration of the
Service Term or of any Partial Termination hereunder, (i) with respect to any
terminated Services in which the Fee for such terminated Services is charged as
a flat monthly rate, if termination occurs other than the end of the month, the
Fee for that month will be pro rated to reflect a partial month, and (ii) with
respect to any other terminated Services, all amounts due pursuant to the terms
hereof with respect to the terminated

 

-11-



--------------------------------------------------------------------------------

Services will be appropriately pro rated and reduced to reflect such shortened
period during which such Services are actually provided hereunder, and each
Party will refund to the other Party an appropriate pro rated amount for any
such Services that have been paid for by such other Party in advance. To the
extent any amounts due or advances made hereunder related to costs or expenses
that have been or will be incurred and that cannot be recovered by the Service
Provider, such amounts due or advances made will not be prorated or reduced and
the Service Provider will not be required to refund to the Service Recipient any
prorated amount for such costs or expenses; and the Service Recipient will
reimburse the Service Provider for (i) Service Recipient’s proportional share of
any Third Party costs or charges that are required to be paid in connection with
the provision of any Services and that cannot be terminated and (ii) any Third
Party cancellation or similar charges incurred as a result of the Service
Recipient’s early termination.

Section 6.4 Termination of Entire Agreement. Subject to the provisions
of Section 6.6, a Party will have the right to terminate this Agreement or
effect a Partial Termination effective upon delivery of written notice to the
other Party if the other Party:

(a) makes an assignment for the benefit of creditors, or becomes bankrupt or
insolvent, or is petitioned into bankruptcy, or takes advantage (with respect to
its own property and business) of any state, federal or foreign bankruptcy or
insolvency act, or if a receiver or receiver/manager is appointed for all or any
substantial part of its property and business and such receiver or
receiver/manager remains undischarged for a period of 30 days; or

(b) materially defaults in the performance of any of its covenants or
obligations contained in this Agreement (or, in the case of a Partial
Termination, with respect to the Services being terminated) and such default is
not remedied to the non-defaulting Party’s reasonable satisfaction within 30
days after receipt of written notice by the defaulting Party informing such
Party of such default, or if such default is not capable of being cured within
30 days, if the defaulting Party has not promptly begun to cure the default
within such 30-day period and thereafter proceeded with all diligence to cure
the same.

Section 6.5 Procedures on Termination. Following any termination of this
Agreement or Partial Termination, each Party will cooperate with the other Party
as reasonably necessary to avoid disruption of the ordinary course of the other
Party’s and its Subsidiaries’ businesses. Termination will not affect any right
to payment for Services provided prior to termination.

Section 6.6 Effect of Termination. Section 4.1 and Section 4.2 (in each case,
with respect to Fees and Taxes attributable to periods prior to termination),
Section 2.5, Section 3.2, Section 4.3, Section 4.4, Section 4.6, and
Section 6.5, this Section 6.6 and ARTICLE I, ARTICLE V, ARTICLE VII and ARTICLE
VIII will survive any termination of this Agreement. In the event of a Partial
Termination, this Agreement will remain in full force and effect with respect to
the Services which have not been terminated by the Parties as provided herein.
For the avoidance of doubt, the termination of this

 

-12-



--------------------------------------------------------------------------------

Agreement with respect to the TriMas Services but not the Horizon Services, or
with respect to the Horizon Services but not the TriMas Services, will not be a
termination of this Agreement.

ARTICLE VII

INDEMNIFICATION AND DISPUTE RESOLUTION

Section 7.1 Limitation of Liability.

(a) No Party nor any of such Party’s Affiliates will be liable, whether in
contract, tort (including negligence and strict liability) or otherwise, for any
special, indirect, punitive, incidental or consequential damages whatsoever that
in any way arise out of, relate to, or are a consequence of, its performance or
nonperformance hereunder, or the provision of or failure to provide any Service
hereunder, including loss of profits, diminution in value, business
interruptions and claims of customers, whether or not such damages are
foreseeable or any Party has been advised of the possibility or likelihood of
such damages.

(b) Except for Liabilities arising out of or related to the willful misconduct
or bad faith of the defaulting Party or in respect of Section 5.2(d) or ARTICLE
VII, in no event will a Party’s aggregate liability arising under or in
connection with this Agreement (or the provision of Services hereunder) exceed
the Fees paid or payable to such Party from the other Party pursuant to this
Agreement in respect of the Service from which such Liability flows.

(c) Each Party will use commercially reasonable efforts to mitigate the
Liabilities for which the other is responsible hereunder.

Section 7.2 Indemnification by Horizon. Horizon will indemnify, defend and hold
harmless each of the TriMas Indemnified Parties for any Liabilities attributable
to any Third-Party Claims asserted against them to the extent arising from or
relating to: (i) any material breach of this Agreement by Horizon; (ii) any
willful misconduct or bad faith by Horizon, the other Horizon Entities, or its
or their employees, suppliers or contractors, in the provision of the Horizon
Services by Horizon, the other Horizon Entities or its or their employees,
suppliers or contractors pursuant to this Agreement; and (iii) the provision of
the TriMas Services by TriMas, the other TriMas Entities or its or their
employees, suppliers or contractors, except to the extent that such Third-Party
Claims for Liabilities are Finally Determined to have arisen out of the material
breach of this Agreement, willful misconduct or bad faith of TriMas, the other
TriMas Entities or its or their employees, suppliers or contractors in providing
the TriMas Services.

Section 7.3 Indemnification by TriMas. TriMas will indemnify, defend and hold
harmless each of the Horizon Indemnified Parties for any Liabilities
attributable to any Third-Party Claims asserted against them to the extent
arising from or relating to: (i) any material breach of this Agreement by
TriMas; (ii) any willful misconduct or bad faith by TriMas, the other TriMas
Entities, or its or their employees, suppliers or contractors, in the provision
of the TriMas Services by TriMas, the other TriMas Entities or its or their

 

-13-



--------------------------------------------------------------------------------

employees, suppliers or contractors pursuant to this Agreement; and (iii) the
provision of the Horizon Services by Horizon, the other Horizon Entities or its
or their employees, suppliers or contractors, except to the extent that such
Third-Party Claims for Liabilities are Finally Determined to have arisen out of
the material breach of this Agreement, willful misconduct or bad faith of
Horizon, the other Horizon Entities or its or their employees, suppliers or
contractors in providing the Horizon Services.

Section 7.4 Exclusive Remedy. Except for equitable relief and rights pursuant to
Section 4.2, Section 4.5 or ARTICLE V, the indemnification provisions of this
ARTICLE VII will be the exclusive remedy for breach of this Agreement.

Section 7.5 Risk Allocation. Each Party agrees that the Fees charged under this
Agreement reflect the allocation of risk between the Parties, including the
disclaimer of warranties in Section 3.5(a) and the limitations on liability in
Section 7.1. Modifying the allocation of risk from what is stated here would
affect the Fees that each Party charges, and in consideration of those Fees,
each Party agrees to the stated allocation of risk.

Section 7.6 Indemnification Procedures. All claims for indemnification pursuant
to Section 5.2(d) or this ARTICLE VII will be made in accordance with the
provisions set forth in Article V of the Separation Agreement. Notwithstanding
anything to the contrary hereunder, neither Party may assert against the other
Party or submit to arbitration or legal proceedings any cause of action, dispute
or claim for indemnification which accrued more than two years after the later
of (a) the occurrence of the act or event giving rise to the underlying cause of
action, dispute or claim and (b) the date on which such act or event was, or
should have been, in the exercise of reasonable due diligence, discovered by the
Party asserting the cause of action, dispute or claim.

Section 7.7 Express Negligence. THE INDEMNITY, RELEASES AND LIMITATIONS OF
LIABILITY IN THIS AGREEMENT (INCLUDING ARTICLE II AND THIS ARTICLE VII) ARE
INTENDED TO BE ENFORCEABLE AGAINST THE PARTIES IN ACCORDANCE WITH THE EXPRESS
TERMS AND SCOPE THEREOF NOTWITHSTANDING ANY EXPRESS NEGLIGENCE RULE OR ANY
SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR OTHERWISE LIMIT INDEMNITIES BECAUSE OF
THE NEGLIGENCE OR GROSS NEGLIGENCE (WHETHER SOLE, JOINT OR CONCURRENT OR ACTIVE
OR PASSIVE) OR OTHER FAULT OR STRICT LIABILITY OF ANY OF THE INDEMNIFIED
PARTIES.

Section 7.8 Dispute Resolution. Except for claims arising under ARTICLE V, any
Dispute arising out of or relating to this Agreement will be resolved as
provided in Article VII of the Separation Agreement.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

Section 8.2 Waiver. No failure or delay of any Party in exercising any right or
remedy under this Agreement will operate as a waiver thereof, nor will any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. Any agreement on the part of any Party to any such waiver
will be valid only if set forth in a written instrument executed and delivered
by a duly authorized officer on behalf of such Party.

Section 8.3 Notices. All notices and other communications hereunder will be in
writing and will be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or electronic transmission, upon written
confirmation of receipt by facsimile, e-mail or otherwise, (b) on the first
Business Day following the date of dispatch if delivered utilizing a next-day
service by a recognized next-day courier or (c) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail, return receipt requested, postage prepaid. All
notices hereunder will be delivered to the addresses set forth below, or
pursuant to such other instructions as may be designated in writing by the Party
to receive such notice:

If to TriMas:

TriMas Corporation

39400 Woodward Avenue, Suite 130

Bloomfield Hills, MI 48304

Attention: Josh Sherbin, General Counsel and Chief Compliance Officer

Facsimile: (248) 631-5413

if to Horizon:

Horizon Global Corporation

39400 Woodward Avenue, Suite 100

Bloomfield Hills, MI 48304

Attention: Jay Goldbaum, Legal Director

Facsimile: (248) 203-6434

Section 8.4 Entire Agreement. This Agreement, including the Annexes hereto and
the sections of the Separation Agreement referenced herein, constitutes the
entire agreement between the Parties with respect to the subject matter of this
Agreement, and supersedes all prior agreements, negotiations, discussions,
understandings and commitments, written or oral, between the Parties with
respect to such subject matter.

 

-15-



--------------------------------------------------------------------------------

Section 8.5 No Third-Party Beneficiaries. Except to the extent otherwise
provided in ARTICLE VII, nothing in this Agreement or the Ancillary Agreements,
express or implied, is intended to or will confer upon any Person other than the
Parties to this Agreement and such Ancillary Agreements and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement or the Ancillary Agreements.

Section 8.6 Governing Law. This Agreement will be governed by and construed and
enforced in accordance with the substantive Laws of the State of Delaware,
without regard to any conflicts of law provision or rule thereof that would
result in the application of the Laws of any other jurisdiction.

Section 8.7 Assignment. Except as specifically provided in this Agreement,
neither this Agreement nor any of the rights, interests or obligations hereunder
may be assigned or delegated, in whole or in part, by operation of law or
otherwise, by either Party without the prior written consent of the other Party
to this Agreement or such rights, interests or obligations being so assigned or
delegated, and any such assignment without such prior written consent will be
null and void. If any Party to this Agreement (or any of its successors or
permitted assigns) (a) will consolidate with or merge into any other Person and
will not be the continuing or surviving corporation or entity of such
consolidation or merger or (b) will transfer all or substantially all of its
properties and/or Assets to any Person, then, and in each such case, the Party
(or its successors or permitted assigns, as applicable) will ensure that such
Person assumes all of the obligations of such Party (or its successors or
permitted assigns, as applicable) under this Agreement and all applicable
Ancillary Agreements, in which case the consent described in the previous
sentence will not be required.

Section 8.8 Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained in this Agreement.

Section 8.9 Execution in Counterparts. This Agreement may be executed in one or
more counterparts, and by the different Parties in separate counterparts, each
of which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or portable
document format (PDF) will be as effective as delivery of a manually executed
counterpart of any such Agreement.

Section 8.10 Rules of Construction. Interpretation of this Agreement will be
governed by the following rules of construction: (a) words in the singular will
be held to include the plural and vice versa and words of one gender will be
held to include the

 

-16-



--------------------------------------------------------------------------------

other gender as the context requires, (b) references to the terms Article,
Section, paragraph, clause, Exhibit and Schedule are references to the Articles,
Sections, paragraphs, clauses, Exhibits and Schedules of this Agreement unless
otherwise specified, (c) the terms “hereof,” “herein,” “hereby,” “hereto,” and
derivative or similar words refer to this entire Agreement, including the
Annexes, Schedules and Exhibits hereto, (d) references to “$” will mean U.S.
dollars, (e) the word “including” and words of similar import when used in this
Agreement will mean “including without limitation,” unless otherwise specified,
(f) the word “or” will not be exclusive, (g) the word “will” will be construed
to have the same meaning and effect as the word “shall”; (h) references to
“written” or “in writing” include in electronic form, (i) provisions will apply,
when appropriate, to successive events and transactions, (j) the table of
contents and headings contained in this Agreement are for reference purposes
only and will not affect in any way the meaning or interpretation of this
Agreement, (k) the Parties have each participated in the negotiation and
drafting of this Agreement and if an ambiguity or question of interpretation
should arise, this Agreement will be construed as if drafted jointly by the
Parties and no presumption or burden of proof will arise favoring or burdening
either Party by virtue of the authorship of any of the provisions in this
Agreement or any interim drafts of this Agreement, and (l) a reference to any
Person includes such Person’s successors and permitted assigns.

Section 8.11 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either Party under this
Agreement will not be assignable by such Party without the prior written consent
of the other Party. The successors and permitted assigns hereunder will include
any permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).

Section 8.12 Performance. Each Party will cause to be performed, and hereby
guarantees the performance of, all actions, agreements and obligations set forth
herein to be performed by any Subsidiary of such Party.

Section 8.13 No Public Announcement. Neither TriMas nor Horizon will, without
the approval of the other, make any press release or other public announcement
concerning the transactions contemplated by this Agreement, except as and to the
extent that either Party is obligated by Law or the rules of any regulatory
body, stock exchange or quotation system, in which case the other Party will be
advised and the Parties will use commercially reasonable efforts to cause a
mutually agreeable release or announcement to be issued; provided, however, that
the foregoing will not preclude communications or disclosures necessary to
implement the provisions of this Agreement or to comply with applicable Law,
accounting and SEC disclosure obligations or the rules of any stock exchange.

[Signatures on Following Page]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.

 

TRIMAS CORPORATION By:

/s/ David M. Wathen

Name: David M. Wathen Title: President & CEO HORIZON GLOBAL CORPORATION By:

/s/ A. Mark Zeffiro

Name: A. Mark Zeffiro Title: Chief Executive Officer & President

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

Annex A

AUTHORIZED REPRESENTATIVES

 

TRIMAS HORIZON TriMas Corporation Horizon Global Corporation 39400 Woodward
Avenue, Suite 130 39400 Woodward Avenue, Suite 100 Bloomfield Hills, MI 48304
Bloomfield Hills, MI 48304 Robert Zalupski David Rice Chief Financial Officer
Chief Financial Officer Joshua Sherbin Jay Goldbaum General Counsel Legal
Director